Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Sam Pigno, Mayor, Village of Tickfaw, Parish of Tangipahoa. The registrar of voters certified the recall petition on October 9, 1996, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3 (C) requires the registrar to send the original petition to the governor intermediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and (4) the number of names on the petition who are not electors of the voting area.
The registrar's certificate states as follows:
(1) Number of names appearing on original petition = 154
(2) Number of validated names on original petition = 148
      (3) Total number of validated electors of the voting area as of June 10, 1996, (date of filing of the petition)                        = 290
LSA-R.S. 18:1300.2 (B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The total number of electors of the voting area in this matter is less than one thousand. Therefore, in calculating forty percent of the total number of electors of the voting area on June 10, 1996, the date of certificate (290), a total of 116 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 148 valid signatures on the recall petition, which does meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Sam Pigno, Mayor, Village of Tickfaw, Parish of Tangipahoa.
The proclamation shall order the election to be held on the next available date specified in R.S. 18:402 (F), which is Saturday, January 18, 1997. The governor shall publish the proclamation in the official journal of the Parish of Tangipahoa, and send by registered or certified mail a copy of the proclamation to the secretary of state and to the clerk of the district court for said parish within 24 hours after issuing the proclamation.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL Enclosures
cc: John Russell, Registrar of Voters